IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DEVLIN'S POINTE APARTMENTS,                     : No. 97 WAL 2016
                                                :
                    Respondent                  :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
             v.                                 :
                                                :
                                                :
AMBROSIO ROUSE/IDENTIFIED AS                    :
AMBROSIA ROUSE,                                 :
                                                :
                    Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal and

Application for Injunctive Relief are DENIED.



      Justice Mundy did not participate in the consideration or decision of this matter.